Citation Nr: 1813008	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 20 percent for a left shoulder disability. 

4.  Entitlement to an initial disability rating in excess of 30 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus, and granted service connection for right and left shoulder disabilities.  The RO assigned an initial rating of 10 percent for the left shoulder and 30 percent for the right shoulder, effective from August 18, 2014.  In a subsequent February 2017 rating decision, the RO increased the rating for the left shoulder to 20 percent, effective from August 18, 2014.  This decision constitutes a partial grant of the benefits sought on appeal for the left shoulder; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran submitted a notice of disagreement in November 2017 with the claims adjudicated in the September 2017 rating decision.  To date, a Statement of the Case has not been issued.  As the matters are under development at the RO, the Board will not address them at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to disability ratings in excess of 20 and 30 percent for left and right shoulders, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

2.  Tinnitus did not become manifest during service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  The Veteran contends that he currently has hearing loss and tinnitus as a result of military noise exposure during his active duty service.

Relevant Legal Authority

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is a condition that is considered chronic, and therefore, will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

As an initial matter, the evidence establishes the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus, as indicated in his VA treatment records and the March 2015 VA audiological examination.  Therefore, the merits of this claim turn on whether the currently diagnosed hearing loss and tinnitus are attributable to his military service pursuant to any theory of entitlement.

As to establishing that his diagnosed hearing loss and tinnitus are the result of his military service, the Veteran's August 2014 Supplemental Claim for Benefits sets forth the argument that these disabilities are the result of military noise exposure during his active duty and, specifically, as a result of his time in the infantry.  The Board notes that a combat presumption applies to injuries occurred as a result of being engaged in combat while in-service.  See 38 U.S.C. § 1154 (b) (West 2012); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The term "engaged in combat," requires that the Veteran had personally participated in the events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  Here, the Veteran's DD 214 does show his military occupational specialty (MOS) was light weapons infantry man.  However, the DD Form 214 and his Military Personnel Records both fail to show that he had any service overseas.  Moreover, the time period for which the Veteran was in the military has been designated as a period of Peacetime.  As such, there is insufficient evidence of record to show the Veteran was engaged in combat.  

Presumptive Service Connection

The Veteran's service treatment records are silent for any diagnoses of, complaints of, or treatment for hearing loss or tinnitus.  Following his separation from service in 1964, the first treatment records noting complaints of hearing loss or tinnitus are not until 2014, 50 years later, when the Veteran filed his claim for service connection for these disorders.  Thus, based on the record, there is no indication that the Veteran had hearing loss during service or within a year of his separation.  Given the extensive amount of time after service before the Veteran presented with hearing and tinnitus complaints is significant and the Board finds that it weighs against the Veteran's claim to establish a claim based on a presumption.  See Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, even though the Board acknowledges the Veteran's report that his current hearing loss relates to his in-service acoustic trauma from firing artillery without ear/hearing protection, the Board finds that the Veteran is not competent to medically attribute his bilateral sensorineural hearing loss to his in-service acoustic trauma; such an etiology determination requires medical expertise, which the record does not support.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  Moreover, chronicity and continuity of the bilateral hearing loss since service is not established, especially where the Veteran has not submitted any evidence to demonstrate that his symptoms have been continuous since service. 

In sum, based on the record, the Veteran's bilateral hearing loss did not manifest during or within the year after his separation from service, and the evidence of record does not establish that he has had continuous difficulty hearing since he separated from service.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C. § 1113 (b).  Instead, the Veteran may establish direct service connection to the current disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993), which held that the Veteran may submit evidence that the disability is causally related to service.  


Direct Service Connection

Here, while the evidence of record notes complaints of hearing loss and tinnitus and even provides diagnoses of these disorders, at no point do the treating physicians provide an etiological opinion attributing either hearing loss or tinnitus to the Veteran's military service. 

In March 2015, the VA examiner concluded that there was no evidence of hearing loss at separation or soon after his separation from service.  Further, the first indication of treatment for hearing loss or tinnitus was, as aforementioned, not until November 2014, which is 50 years after the Veteran's military service.  Finally, as the Veteran was 70 years old at the time of the examination, the VA examiner stated that hearing loss and tinnitus could be the result of a natural aging process, due to hereditary factors, due to post-service noise exposure, or due to a combination of all these factors.  

Specifically, concerning the etiology of the Veteran's diagnosed tinnitus, the VA examiner stated that the tinnitus is as least as likely as not a symptom of the Veteran's hearing loss, as tinnitus is known to be a symptom of hearing loss.  Consequently, when considering all the above, the VA examiner concluded that the Veteran's hearing loss and claimed tinnitus are not related to acoustic trauma during service.

Based on the foregoing, the Board concludes that the evidence weighs against the service connection claims.  The March 2015 VA examination found the Veteran's hearing loss and tinnitus are not related to service.  This examiner conducted a comprehensive clinical examination and evidentiary review, and indicated familiarity with the Veteran's pertinent medical and lay history.  The examiner provided a rationale regarding the Veteran's current conditions and offered an adverse opinion regarding the relationship between the Veteran's active duty service and the results of the examination.  There are no conflicting opinions.  

There is no competent medical evidence of record reflecting that the Veteran demonstrated bilateral hearing loss to a compensable degree within one year of discharge from active duty, and the VA examiner's opinion also weighs against this finding as there is no indication the Veteran sought treatment for hearing loss or tinnitus until 2014, approximately 50 years after his separation from service.  Otherwise, there is no medical evidence of record indicating that the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his active duty service.  Accordingly, entitlement to direct service connection under 38 C.F.R. § 3.304 for both conditions or to presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.309(a) is not shown. 

The Veteran has asserted his personal belief that he has hearing loss and tinnitus due to noise exposure in service.  The Veteran is competent to report noise exposure in service, and he is competent to report difficulty hearing since, but he is not competent as a layperson to opine regarding the etiology of hearing disability that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  

In sum, the Board has found the Veteran does not have bilateral hearing loss or tinnitus that is incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right and left shoulders.  In this regard, the Board observes that he was last examined by VA in June 2015 in connection with his claim for service connection.  As such, the focus of the examination at that time was whether the claimed disabilities were etiologically related to the Veteran's miliary service and not on assessing the current severity level.
  
As the evidence is insufficient to assess the current severity of the right and left shoulder disabilities, VA's duty to assist includes providing him a new examination.  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2017).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately  addresses the level of impairment of the disability since the previous examination).  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the remaining claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file. 

2.  Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his right and left shoulder disability symptoms.
 
3.  After the above development, schedule the Veteran for an examination to determine the current nature and severity of his right and left shoulder disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


